UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-10319 Investment Company Act file number: USA Mutuals (Exact name of Registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Jerry Szilagyi U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6872 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: June 30, 2015 Item 1. Schedule of Investments. USA Mutuals Generation Wave Growth Fund Portfolio of Investments June 30, 2015 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 46.6% Accommodation & Food Services - 7.2% Las Vegas Sands Corp. (c) $ MGM Resorts International (a)(c) Information - 4.9% Verizon Communications Inc. (c) Manufacturing - 22.3% Aerospace Product & Parts Manufacturing - 0.4% Sturm, Ruger & Co., Inc. Beverage Manufacturing - 4.1% The Coca-Cola Co. (c) Other Transportation Equipment Manufacturing - 5.9% Harley-Davidson, Inc. (c) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing - 3.4% E. I. du Pont de Nemours and Co. (c) Petroleum and Coal Products Manufacturing - 5.1% Chevron Corp. (c) Tobacco Manufacturing - 3.4% Philip Morris International Inc. (c) Mining, Quarrying and Oil & Gas Extraction - 2.6% Barrick Gold Corp. (b)(c) EXCO Resources, Inc. (a) Peabody Energy Corp. Professional, Scientific, and Technical Services - 1.7% McDermott International, Inc. (a)(b)(c) Retail Trade - 3.8% Wal-Mart Stores, Inc. (c) Wholesale Trade - 4.1% The Procter & Gamble Co. (c) Total Common Stocks (Cost $5,413,534) EXCHANGE TRADED FUNDS - 23.3% ETFS Gold Trust (a) PIMCO Total Return Exchange-Traded Fund PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares Senior Loan Portfolio ProShares Short 20+ Year Treasury (a) ProShares Ultra Bloomberg Crude Oil (a)(c) Total Exchange Traded Funds (Cost $2,278,040) EXCHANGE TRADED NOTES - 9.9% ELEMENTS Linked to Rogers International Commodity Index (a)(b) iPath Bloomberg Commodity Index Total Return (a)(b) iPath S&P GSCI Crude Oil Total Return Index ETN (a)(b)(c) Total Exchange Traded Notes (Cost $1,369,763) LIMITED PARTNERSHIP - 6.4% United States Natural Gas Fund, LP (a)(c) Total Limited Partnership (Cost $891,631) PURCHASED PUT OPTION - 4.8% SPDR S&P rust (c) Total Purchased Put Option (Cost $355,925) SECTOR FUND - 0.9% Market Vectors Gold Miners ETF Total Sector Fund (Cost $129,241) SHORT-TERM INVESTMENTS - 11.5% Investment Companies - 11.5% Fidelity Institutional Money Market Portfolio, 0.10% (d) STIT - Liquid Assets Portfolio, 0.10% (d) STIT - STIC Prime Portfolio, 0.07% (d) Total Short-Term Investments (Cost $1,091,057) Total Investments (Cost $11,529,191) - 103.4% Liabilities in Excess of Other Assets - (3.4)% ) TOTAL NET ASSETS - 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of June 30, 2015 the fair value of collateral is $7,326,160. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of June 30, 2015. USA Mutuals Generation Wave Growth Fund Schedule of Options Written June 30, 2015 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 0.7% Barrick Gold Corp.: Expiration: July, 2015, Exercise Price: $14.00 $ Chevron Corp.: Expiration: July, 2015, Exercise Price: $110.00 50 50 The Coca-Cola Co.: Expiration: July, 2015, Exercise Price: $42.00 E. I. du Pont de Nemours and Co.: Expiration: July, 2015, Exercise Price: $70.00 50 Harley-Davidson, Inc.: Expiration: August, 2015, Exercise Price: $57.50 iPath S&P GSCI Crude Oil Total Return Index ETN: Expiration: August, 2015, Exercise Price: $13.00 Las Vegas Sands Corp.: Expiration: July, 2015, Exercise Price: $52.50 60 McDermott International, Inc.: Expiration: August, 2015, Exercise Price: $5.50 40 MGM Resorts International: Expiration: July, 2015, Exercise Price: $23.00 Philip Morris International Inc.: Expiration: July, 2015, Exercise Price: $81.50 40 The Procter & Gamble Co.: Expiration: July, 2015, Exercise Price: $80.00 50 ProShares Ultra Bloomberg Crude Oil: Expiration: July, 2015, Exercise Price: $9.00 Expiration: July, 2015, Exercise Price: $10.00 United States Natural Gas Fund, LP: Expiration: July, 2015, Exercise Price: $14.00 Expiration: July, 2015, Exercise Price: $15.00 Expiration: August, 2015, Exercise Price: $14.00 Verizon Communications Inc.: Expiration: July, 2015, Exercise Price: $50.00 Wal-Mart Stores, Inc.: Expiration: July, 2015, Exercise Price: $80.00 50 Total Written Call Options (Premiums received $186,620) WRITTEN PUT OPTIONS - 2.9% SPDR S&P rust: Expiration: September, 2015, Exercise Price: $201.00 Expiration: September, 2015, Exercise Price: $206.00 Total Written Put Options (Premiums received $220,391) Total Written Options (Premiums received $407,011) $ The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. USA Mutuals Barrier Fund Portfolio of Investments June 30, 2015 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 95.8% Aerospace & Defense - 26.0% The Boeing Co. $ General Dynamics Corp. (c) Honeywell International Inc. (c) L-3 Communications Holdings, Inc. Lockheed Martin Corp. Northrop Grumman Corp. (c) Raytheon Co. Rolls-Royce Holdings PLC (a)(b) Smith & Wesson Holding Corp. (a)(c) Sturm, Ruger & Co., Inc. (c) United Technologies Corp. Alcoholic Beverages - 22.3% AMBEV S.A. - ADR (b) Anheuser-Busch InBev SA/NV (b) The Boston Beer Co., Inc. (a) Brown-Forman Corp. - Class B Carlsberg A/S (b) Constellation Brands, Inc. - Class A (c) Diageo PLC - ADR (b) Hawaii Sea Spirits LLC - Class C (a)(e)(f) Heineken N.V. (b) Molson Coors Brewing Co. - Class B (c) Pernod Ricard S.A. (b) SABMiller PLC (b) Casinos, Gambling & Lotteries - 23.9% Boyd Gaming Corp. (a)(c) Caesars Acquisition Co. (a) Caesars Entertainment Corp. (a)(c) Churchill Downs Inc. Galaxy Entertainment Group Ltd. (b) Gaming and Leisure Properties, Inc. International Game Technology (a)(b) Ladbrokes PLC (b) Las Vegas Sands Corp. (c) Melco Crown Entertainment Ltd. - ADR (b)(c) MGM China Holdings Ltd. (b) MGM Resorts International (a)(c) Penn National Gaming, Inc. (a) Sands China Ltd. (b) SJM Holdings Ltd. (b) William Hill PLC (b) Wynn Macau, Ltd. (b) Wynn Resorts, Ltd. Tobacco Manufacturing - 23.6% Altria Group, Inc. British American Tobacco PLC - ADR (b) Imperial Tobacco Group PLC (b) Philip Morris International Inc. (c) Reynolds American Inc. (c) Universal Corp. (c) Vector Group Ltd. (c) Total Common Stocks (Cost $173,942,276) PREFERRED STOCKS - 4.1% Alcoholic Beverages - 4.1% Hawaii Sea Spirits LLC - Class C (a)(e)(f) Zodiac Spirits, LLC - Class A (a)(e)(f)(g) Total Preferred Stocks (Cost $9,975,000) SHORT-TERM INVESTMENT - 1.0% Investment Company - 1.0% Fidelity Institutional Money Market Portfolio, 0.10% (d) Total Short-Term Investment (Cost $2,190,563) Total Investments (Cost $186,107,839) - 100.9% Liabilities in Excess of Other Assets - (0.9)% ) TOTAL NET ASSETS - 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) All or a portion of the investment is designated by the Fund as collateral for written options. As of June 30, 2015 the fair value of collateral is $21,654,310. (d) This security has a fluctuating yield. The yield listed is the 7-day yield as of June 30, 2015. (e) Illiquid restricted security; fair value is determined by the Valuation Committee as delegated by the USA Mutuals Board of Trustees. (f) Private Placement. (g) Affiliated Issuer. ADR - American Depositary Receipt. PLC - Public Limited Company. USA Mutuals Barrier Fund Schedule of Options Written June 30, 2015 (Unaudited) Contracts Value WRITTEN CALL OPTIONS - 0.2% Boyd Gaming Corp.: Expiration: July, 2015, Exercise Price: $15.00 $ Expiration: August, 2015, Exercise Price: $16.00 Caesars Entertainment Corp.: Expiration: July, 2015, Exercise Price: $10.00 Constellation Brands, Inc. - Class A: Expiration: July, 2015, Exercise Price: $120.00 General Dynamics Corp.: Expiration: August, 2015, Exercise Price: $145.00 Honeywell International Inc.: Expiration: September, 2015, Exercise Price: $105.00 Las Vegas Sands Corp.: Expiration: August, 2015, Exercise Price: $55.00 Melco Crown Entertainment Ltd. - ADR: Expiration: July, 2015, Exercise Price: $20.00 Expiration: July, 2015, Exercise Price: $22.00 MGM Resorts International: Expiration: July, 2015, Exercise Price: $21.00 Expiration: August, 2015, Exercise Price: $22.00 Molson Coors Brewing Co. - Class B: Expiration: July, 2015, Exercise Price: $77.50 Northrop Grumman Corp.: Expiration: August, 2015, Exercise Price: $160.00 Philip Morris International Inc.: Expiration: July, 2015, Exercise Price: $81.50 Expiration: July, 2015, Exercise Price: $82.00 Reynolds American Inc.: Expiration: August, 2015, Exercise Price: $75.00 Expiration: August, 2015, Exercise Price: $77.50 Expiration: August, 2015, Exercise Price: $80.00 Smith & Wesson Holding Corp.: Expiration: September, 2015, Exercise Price: $16.00 Sturm, Ruger & Co., Inc.: Expiration: July, 2015, Exercise Price: $55.00 Universal Corp.: Expiration: August, 2015, Exercise Price: $55.00 5 Vector Group Ltd.: Expiration: August, 2015, Exercise Price: $22.50 Total Written Call Options (Premiums received $668,663) $ The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ Premiums on options written Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. USA Mutuals Takeover Targets Fund Portfolio of Investments June 30, 2015 (Unaudited) Ticker Symbol: TOTNX Shares Value COMMON STOCKS - 87.8% Accommodation & Food Services - 2.1% DineEquity, Inc. 29 $ Luby's, Inc. (a) Administrative & Support & Waste Management & Remediation Services - 2.6% AECOM (a) 84 Kforce Inc. Agriculture, Forestry, Fishing and Hunting - 1.0% S&W Seed Co. (a) Arts, Entertainment & Recreation - 1.8% Canterbury Park Holding Corp. Century Casinos, Inc. (a) Construction - 1.7% Broadwind Energy, Inc. (a) Sterling Construction Co., Inc. (a) Finance and Insurance - 4.3% The First Marblehead Corp. (a) Health Insurance Innovations Inc - Class A (a) Kingstone Companies, Inc. Unico American Corp. (a) Xoom Corp. (a) Health Care and Social Assistance - 1.6% Almost Family Inc. (a) 50 Diversicare Healthcare Services Inc Information - 10.2% American Electric Technologies Inc. (a) Beasley Broadcast Group, Inc. - Class A Datawatch Corp. (a) Exlservice Holdings Inc. (a) 79 Geeknet Inc. (a) Hawaiian Telcom Holdco Inc (a) 80 Interactive Intelligence Group, Inc. (a) 64 MedAssets Inc. (a) RealNetworks, Inc. (a) Manufacturing - 32.5% Alpha & Omega Semiconductor Ltd. (a)(b) Applied Optoelectronics Inc. (a) Aquinox Pharmaceuticals, Inc. (a) Boulder Brands Inc. (a) Communications Systems, Inc. Continental Materials Corp. (a) Cumberland Pharmaceuticals Inc. (a) Cutera, Inc. (a) CyberOptics Corp. (a) Egalet Corp. (a) EMCORE Corp. (a) Emergent BioSolutions, Inc. (a) 90 Espey Manufacturing & Electronics Corp. 65 Hardinge, Inc. Infinity Pharmaceuticals, Inc. (a) Key Tronic Corp. (a) Kindred Biosciences, Inc. (a) KVH Industries, Inc. (a) LeMaitre Vascular, Inc. MGC Diagnostics Corp. (a) Misonix, Inc. (a) MRV Communications, Inc. (a) Multi-Fineline Electronix, Inc. (a) 95 Natural Alternatives International, Inc. (a) Outerwall Inc. 36 Perceptron, Inc. (a) PMFG Inc. (a) SCYNEXIS, Inc. (a) SeaChange International, Inc. (a) Servotronics, Inc. Span-America Medical Systems, Inc. 88 Syneron Medical Ltd. (a)(b) Telenav Inc. (a) TransAct Technologies Inc. Vishay Precision Group Inc. (a) Mining, Quarrying and Oil & Gas Extraction - 8.3% Bonanza Creek Energy Inc. (a) Carrizo Oil & Gas, Inc. (a) 55 Gran Tierra Energy, Inc. (a) Laredo Petroleum Inc. (a) Noble Corp. PLC (b) Stone Energy Corp. (a) Whiting Petroleum Corp. (a) 83 Other Services (except Public Administration) - 1.0% Ecology and Environment, Inc. - Class A Professional, Scientific, and Technical Services - 13.3% BIND Therapeutics, Inc (a) CGG - ADR (a)(b) Computer Sciences Corp. 41 Computer Task Group, Inc. Concurrent Computer Corp. CSP Inc. Edgewater Technology, Inc. (a) ICF International, Inc. (a) 77 Insperity, Inc. 53 Intralinks Holdings, Inc. (a) NCI, Inc. - Class A PC-Tel, Inc. Stantec Inc. (b) Real Estate and Rental and Leasing - 0.8% Mitcham Industries, Inc. (a) Retail Trade - 4.6% Blackhawk Network Holdings Inc (a) 77 The Bon-Ton Stores, Inc. Christopher & Banks Corp. (a) Delta Apparel, Inc. (a) PCM Inc. (a) Transportation and Warehousing - 0.5% International Shipholding Corp. Wholesale Trade - 1.5% DXP Enterprises, Inc. (a) 68 Total Common Stocks (Cost $188,344) SHORT-TERM INVESTMENTS - 8.5% Investment Companies - 8.5% Fidelity Institutional Money Market Portfolio, 0.10% (c) STIT - Liquid Assets Portfolio, 0.10% (c) Total Short-Term Investments (Cost $18,169) Total Investments (Cost $206,513) - 96.3% Other Assets in Excess of Liabilities - 3.7% TOTAL NET ASSETS - 100.0% $ (a) Non Income Producing. (b) Foreign Issued Security. (c) This security has a fluctuating yield. The yield listed is the 7-day yield as of June 30, 2015. ADR - American Depositary Receipt. PLC - Public Limited Company. The cost basis of investments for federal income tax purposes at June 30, 2015 was as follows*: Cost of investments $ 206,513 Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2015 The Funds have adopted fair valuation accounting standards which establish an authoritative definition of fair value and a three-tier hierarchy to distinguish between: (1) inputs that reflect the assumptions market participants would use in pricing an asset or liability developed based on market data obtained from sources independent of the reporting entity (observable inputs), and (2) inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing an asset or liability developed based on the best information available in the circumstances (unobservable inputs), and to establish classification of fair value measurements for disclosure purposes. Various inputs are used in determining the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below: Level 1 - Valuations based on quoted prices for investments in active markets that the Funds have the ability to access at the measurement date. Valuation adjustments are not applied to Level 1 investments. Level 2 - Valuations based on other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc). Level 3 - Valuations based on significant unobservable inputs (including the Funds' own assumptions and judgment in determining the fair value of investments). Inputs that are used in determining fair value of an investment may include price information, credit data, volatility statistics, and other factors. These inputs can vary between investments, and are affected by various factors such as the type of investment, and the volume and level of activity for that investment or similar investments in the marketplace. The inputs will be considered by the Advisor, along with any other relevant factors in the calculation of an investment’s fair value. The Funds use prices and inputs that are current as of the measurement date, which may include periods of market dislocations. During these periods, the availability of prices and inputs may be reduced for many investments. This condition could cause an investment to be reclassified between the various levels within the hierarchy. Investments falling inot the Level 3 category are illiquid. Level 3 fair values are estimated and are priced by the valuation committee as delegated by the Board of Trustees, by relying on information provided by the underlying companies. In determining fair value, both qualitative and quantitative factors are considered. Level 3 investments as of June 30, 2015 are in the craft liquor industry. Inputs may include market information related to valuations of similar companies (generally based on cases sold), specific case sale information for each company, financial statements, real estate valuations, and other factors provided by the underlying companies. The valuation methodology used for the period ended June 30, 2015 considered cases sold, real estate valuations, business plan forecasts compared to actual results, and the implementation of specific sales strategies. This approach is sensitive to changes in case sales, financial informaiton, and estimates related to real estate valuations. A decrease in these estimates and inputs would cause fair value to decrease. Because of the inherent uncertanty of valuations utilizing the above procedures, the estimated fair values may differ from the values that another party might estimate or that would have been used had a ready market for the investment existed. The differences could be material. The estimated fair values may also be influenced by various market trends and can fluctuate significantly. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments and options written as of June 30, 2015: Level 1 Level 2 Level 3 Total USA Mutuals Barrier Fund Common Stocks Aerospace & Defense $ $
